Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 2015/0282000), hereafter referred to as “Andersson”.

Regarding claim 1, Andersson discloses:
A method for providing throughput guidance (e.g. fairness function; Abstract; [0031]) in a throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which , the method comprising as performed by the throughput guidance entity:
monitoring bandwidth available for the download on at least one of a per data bearer, per application or per transmission control protocol flow basis ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...,” As a note, Anderson teaches bandwidth usage by Netflix, which is an application for example (See [0009]), while the summary and detailed description describes a different way of downloading to make downloading fair);
providing, on the basis of the monitoring, throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization on the basis of the information, wherein the entity is the server or an adaptation gateway ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a 

Regarding claim 2, Andersson discloses the method of claim 1, however Andersson teaches: wherein the monitoring is performed on a per radio access node basis ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”);

Regarding claim 3, Andersson discloses the method of claim 1, however Andersson teaches:
wherein the method is performed in at least one of an evolved node B (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a radio application cloud server (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), mobile edge computing node (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), or a radio network controller ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”).

Regarding claim 4, Andersson discloses the method of claim 1, however Andersson teaches:
wherein the monitoring comprises monitoring capacity of a plurality of cells (Fig. 1; [0017], “...It is determined whether the user equipment device is connected to a cell of the telecommunications network in which a congestion level of the cell is above a threshold level...”), mobility of a plurality of user equipments ([0072], “The client can also use this information to display a notification to the end-user along the lines: ‘You are currently in an area with much mobile traffic; you may experience a slightly decreased video quality’. Such information is very valuable since end-users are much more likely to accept lower quality of a service if they are informed about the underlying reason”), and behavior of a radio scheduler ([0061], “...The fairness function 603 can be adapted to processes cell information data and apply a fair scheduling algorithm to the adapting HTTP streaming clients that are part of a congested 

Regarding claim 6, Andersson discloses the method of claim 1, however Anderson teaches:
wherein the throughput guidance comprises at least one of application level guidance ([0009], “The DASH ‘on-Demand’ profile, which is promoted and used by applications such as NetFlix.RTM. follows a different scheme. The On-Demand profile is very close to HTTP progressive streaming, with the difference that the client may change the quality during playback [0010], “In the case of the DASH ‘On-Demand’ profile, the client requests video content using an open-range byte range request with HTTP. The client keeps receiving video content on the same HTTP pipe. Only in the case of quality switching, the client terminates the TCP connection and opens a new TCP connection for the next range request...”) or transmission control protocol flow level throughput guidance in addition to bearer level throughput guidance (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).

Regarding claim 7, Andersson discloses:
A method for performing at least one of transmission control protocol optimization or content level optimization ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...,” As a note, Anderson teaches bandwidth usage , comprising:
receiving throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) or user equipment ([0031])  in communication with a throughput guidance entity ([0031]), the throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”);
performing transmission control protocol optimization or content level optimization for the download based on the received information on the bandwidth available for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a HTTP response of type ‘200 OK’...;” [0068], “...If it is determined in step 709 

Regarding claim 8, Andersson discloses:
A method for providing throughput guidance (e.g. fairness function; Abstract; [0031]), comprising:
receiving throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) downloading content from the server, the throughput guidance comprising information on a bandwidth available for the download ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”);
providing the throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that 
wherein the throughput guidance is configured to assist the other entity in perform the at least one of the transmission control protocol optimization or content level optimization for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a HTTP response of type ‘200 OK’...;” [0068], “...If it is determined in step 709 that the first client should get a lower than requested quality, then in step 711 a lower quality segment is returned, for example segment3-qualityB, in order to free up bandwidth...”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0282000), as applied to claim(s) 1-4 and 6-8, in further view of Samuell et al. (US 2014/0012981), hereafter referred to as “Samuell”

Regarding claim 5, Andersson discloses the method of claim 1, however Andersson teaches:
wherein the monitoring comprises at least one of radio monitoring ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”).
Andersson also doesn’t teach: wherein the monitoring comprises at least one of control plane monitoring, user plane monitoring. In an analogous art, Samuell teaches:
wherein the monitoring comprises at least one of control plane monitoring, user plane monitoring ([0096], “In a first approach, an inline, full user plane traffic mode may be used (as shown in FIG. 3A), in which full, but separate, user plane and control plane data is monitored and provided to network device 220, for example via feed aggregation server 340. In such an approach, the monitoring may be active in the user plane, but passive in the control plane. One example of control plane monitoring is the use of a Radio Access Network (RAN) data feed 367 to capture and provide signaling information from RNC 366”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of monitoring user plane and control plane data as taught by Samuell because these would be present in the use of the Radio Access Network data feed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0282000), as applied to claim(s) 1-4 and 6-8, in further view of Wei et al. (US 2015/0138982), hereafter referred to as “Wei”.

Regarding claim 9, Andersson discloses the method of claim 8. Andersson also doesn’t teach: wherein providing comprises combining the throughput guidance with other control information sent to the other entity. In an analogous art, Wei teaches:
wherein providing comprises combining the throughput guidance with other control information sent to the other entity ([0010], “...a QoE server receives a QoE report sent by a UE, where the QoE report not only includes a QoE metric, but also includes a cell identity of a serving cell of the UE. Therefore, the QoE server performs policy control within a cell range according to the QoE report...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of the QoE server performing policy control within a cell range according to the QoE report as taught by Wei because the QoE metric according to the QoE report is being used to improve the network performance.

Claim(s) 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0282000) in view of Giladi (US 2014/0317307), hereafter referred to as “Giladi”.

Regarding claim 10, Andersson discloses:
An apparatus, comprising:
at least one processor ([0019]); 
wherein the at least one processor ([0019]), cause the apparatus at least to
monitor, in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as 
provide, on the basis of the monitoring, throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization on the basis of the information, wherein the entity is the server or an adaptation gateway ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a HTTP response of type ‘200 OK’...;” [0068], “...If it is determined in step 709 that the first client should get a lower than requested quality, then in step 711 a lower quality segment is returned, for example segment3-qualityB, in order to free up bandwidth...”).
Andersson also doesn’t teach: at least one memory including computer program code. In an analogous art, Giladi teaches: at least one memory including computer program code ([0010]; [0052]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of a memory including computer program code as taught by Giladi because these would be present in hardware implementations.

Regarding claim 11, Andersson-Giladi discloses the apparatus of claim 10, however Andersson teaches:
wherein the at least one processor, cause the apparatus at least to provide to the entity, in addition to the throughput guidance (e.g. fairness function; Abstract), context information comprising information about other bearers (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), other applications (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), demand in a cell (e.g. congestion level of the cell Is above a threshold level; Abstract) or demand at a base station (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim).

Regarding claim 12, Andersson-Giladi discloses the apparatus of claim 10, however Andersson teaches:
wherein the at least one processor, cause the apparatus at least to monitor on a per radio access node basis ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”).

Regarding claim 13, Andersson-Giladi discloses the apparatus of claim 10, however Andersson teaches:
wherein the apparatus can be at least one of an evolved node B (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), a radio application cloud server (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim), mobile edge computing node (the claim elements are recited in the alternative where only one of four options is required to teach the instant claim) or a radio network controller ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”).

Regarding claim 14, Andersson-Giladi discloses the apparatus of claim 10, however Andersson teaches:
wherein the at least one processor, cause the apparatus at least to monitor capacity of a plurality of cells (Fig. 1; [0017], “...It is determined whether the user equipment device is connected to a cell of the telecommunications network in which a congestion level of the cell is above a threshold level...”), mobility of a plurality of user equipments ([0072], “The client can also use this information to display a notification to the end-user along the lines: ‘You are currently in an area with much mobile traffic; you may experience a slightly decreased video quality’. Such information is very valuable since end-users are much more likely to accept lower quality of a service if they are informed about the underlying reason”), and behavior of a radio scheduler ([0061], “...The fairness function 603 can be adapted to processes cell information data and apply a fair scheduling algorithm to the adapting HTTP streaming clients that are part of a congested cell. For adaptive HTTP streaming clients that are not part of a congested cell the fairness function 603 can be configured to take no action”).

Regarding claim 16, Andersson-Giladi discloses the apparatus of claim 10, however Anderson teaches:
wherein the throughput guidance comprises at least one of application level guidance ([0009], “The DASH ‘on-Demand’ profile, which is promoted and used by applications such as NetFlix.RTM. follows a different scheme. The On-Demand profile is very close to HTTP progressive streaming, with the difference that the client may change the quality during playback [0010], “In the case of the DASH ‘On-Demand’ profile, the client requests video content using an open-range byte range request with HTTP. The client keeps receiving video content on the same HTTP pipe. Only in the case of quality switching, the client terminates the TCP connection and opens a new TCP connection for the next range request...”) or transmission control protocol flow level throughput guidance in addition to bearer level throughput guidance (the claim elements are recited in the alternative where only one of two options is required to teach the instant claim).

Regarding claim 17, Andersson discloses:
An apparatus for performing at least one of transmission control protocol optimization or content level optimization ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”), comprising:
at least one processor ([0019]); and
wherein the at least one processor ([0019]), cause the apparatus at least to
receive throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) or user equipment ([0031])  in communication with a throughput guidance entity ([0031]), the throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”);
perform transmission control protocol optimization or content level optimization for the download based on the received information on the bandwidth available for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of 
Andersson also doesn’t teach: at least one memory including computer program code. In an analogous art, Giladi teaches: at least one memory including computer program code ([0010]; [0052]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of a memory including computer program code as taught by Giladi because these would be present in hardware implementations.

Regarding claim 18, Andersson discloses:
An apparatus for providing throughput guidance ([0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”) comprising:
at least one processor ([0019]); and
wherein the at least one processor ([0019]), cause the apparatus at least to
receive throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) downloading content from the server, the throughput guidance comprising information on a bandwidth available for the download ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”);
provide the throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization for the download ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”);
wherein the throughput guidance is configured to assist the other entity in perform the at least one of the transmission control protocol optimization or content level optimization for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node 
Andersson also doesn’t teach: at least one memory including computer program code. In an analogous art, Giladi teaches: at least one memory including computer program code ([0010]; [0052]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of a memory including computer program code as taught by Giladi because these would be present in hardware implementations.

Regarding claim 20, Andersson discloses
instructions when executed by a processing device, perform at least one of a first method and a second method and a third method, 
wherein the first method is a method for providing throughput guidance (e.g. fairness function; Abstract; [0031]) in a throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not 
monitoring bandwidth available for the download on at least one of a per data bearer, per application or per transmission control protocol flow basis ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...;” As a note, Anderson teaches bandwidth usage by Netflix, which is an application for example (See [0009]), while the summary and detailed description describes a different way of downloading to make downloading fair));
providing, on the basis of the monitoring, throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization on the basis of the information, wherein the entity is the server or an adaptation gateway ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a 
wherein the second method is a method for performing at least one of transmission control protocol optimization or content level optimization ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an information signal which indicates that the requested segment of content is being received at a different quality representation to that requested...”), comprising:
receiving throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) or user equipment ([0031])  in communication with a throughput guidance entity ([0031]), the throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) that is downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality representation, then the user equipment device will receive an 
performing transmission control protocol optimization or content level optimization for the download based on the received information on the bandwidth available for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a HTTP response of type ‘200 OK’...;” [0068], “...If it is determined in step 709 that the first client should get a lower than requested quality, then in step 711 a lower quality segment is returned, for example segment3-qualityB, in order to free up bandwidth...”).
wherein the third method is a method for providing throughput guidance (e.g. fairness function; Abstract; [0031]), comprising:
receiving throughput guidance (e.g. fairness function; Abstract, [0031]) from a throughput guidance entity ([0031]) arranged in a network (Fig. 1) between a server ([0031]) and user equipment ([0031]) downloading content from the server ([0058], “A monitoring node is adapted to monitor the different cells 10 in the network and provide a congestion signal when congestion in a cell is above a threshold level, indicating that the cell is congested...The congestion signal therefore provides a signal, for example to an operator or to the system configured to perform a fairness function, when a cell is getting full (the bandwidth being fully occupied, or nearing full occupancy)...;” [0076], “...when a user equipment device has requested the streaming of content from a remote node at a particular quality representation, such as a particular bitrate, and the remote node (or another node associated with the remote node) determines that it is not fair to stream to the user equipment device at that quality 
providing the throughput guidance comprising information on the bandwidth available for the download to an entity configured to perform at least one of transmission control protocol optimization or content level optimization for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices”);
wherein the throughput guidance is configured to assist the other entity in perform the at least one of the transmission control protocol optimization or content level optimization for the download ([0017], “...The segment of content is streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the fairness function;” [0031], “It is noted that the fairness function can be placed either on the same server that serves the segments of content, for example a web server that serves video segments, or in another node associated with the streaming of content, for example in a node placed directly in front of a server, or between a server node and user equipment devices;” [0067], “...In step 703 it is determined whether the first client is part of a congested cell (and that the request was therefore received from a client device from a congested cell).  If not, then in step 707 a segment is returned at the requested quality, for example returning segment3-auality-A, for example in a HTTP response of type ‘200 OK’...;” [0068], “...If it is determined in step 709 that the first client should get a lower than requested quality, then in step 711 a lower quality segment is returned, for example segment3-qualityB, in order to free up bandwidth...”).
Andersson also doesn’t teach: a non-transitory computer-readable medium storing said instructions. In an analogous art, Giladi teaches: a non-transitory computer-readable medium storing said instructions ([0010]; [0052]).
.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0282000) in view of Giladi (US 2014/0317307), as applied to claim(s) 10-14, 16-18, and 20, in further view of Samuell et al. (US 2014/0012981).

Regarding claim 15, Andersson-Giladi discloses the apparatus of claim 10, however Andersson teaches:
wherein the monitoring comprises at least one of radio monitoring ([0040], “...The monitoring node may form part of another node of the telecommunications network, such as part of a radio network controller...”).
Andersson also doesn’t teach: wherein the monitoring comprises at least one of control plane monitoring, user plane monitoring. In an analogous art, Samuell teaches:
wherein the monitoring comprises at least one of control plane monitoring, user plane monitoring ([0096], “In a first approach, an inline, full user plane traffic mode may be used (as shown in FIG. 3A), in which full, but separate, user plane and control plane data is monitored and provided to network device 220, for example via feed aggregation server 340. In such an approach, the monitoring may be active in the user plane, but passive in the control plane. One example of control plane monitoring is the use of a Radio Access Network (RAN) data feed 367 to capture and provide signaling information from RNC 366”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming and a memory including computer program code as taught by Andersson and Giladi with the inclusion of monitoring user plane and control plane data as taught by Samuell because these would be present in the use of the Radio Access Network data feed.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (US 2015/0282000) in view of Giladi (US 2014/0317307), as applied to claim(s) 10-14, 16-18, and 20, in further view of Wei et al. (US 2015/0138982).

Regarding claim 19, Andersson-Giladi discloses the method of claim 18. Andersson also doesn’t teach: 
wherein the at least one processor, cause the apparatus at least to combine the throughput guidance with other control information sent to the other entity. In an analogous art, Wei teaches:
wherein the at least one processor, cause the apparatus at least to combine the throughput guidance with other control information sent to the other entity ([0010], “...a QoE server receives a QoE report sent by a UE, where the QoE report not only includes a QoE metric, but also includes a cell identity of a serving cell of the UE. Therefore, the QoE server performs policy control within a cell range according to the QoE report...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the adaptive streaming as taught by Andersson with the inclusion of the QoE server performing policy control within a cell range according to the QoE report as taught by Wei because the QoE metric according to the QoE report is being used to improve the network performance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444